Name: Commission Regulation (EC) No 513/1999 of 9 March 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities10. 3. 1999 L 61/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 513/1999 of 9 March 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 10 March 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. EN Official Journal of the European Communities 10. 3. 1999L 61/2 ANNEX to the Commission Regulation of 9 March 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 54,4 204 42,4 212 96,1 624 174,5 999 91,9 0707 00 05 052 118,3 068 160,7 999 139,5 0709 10 00 220 194,7 999 194,7 0709 90 70 052 119,4 204 122,8 999 121,1 0805 10 10, 0805 10 30, 0805 10 50 052 40,8 204 49,8 212 48,2 600 50,0 624 48,9 999 47,5 0805 30 10 052 54,7 600 41,5 999 48,1 0808 10 20, 0808 10 50, 0808 10 90 388 135,7 400 78,9 404 89,6 508 77,0 512 88,9 528 93,8 720 97,6 728 95,7 999 94,6 0808 20 50 052 122,9 388 72,7 400 79,8 512 65,7 528 70,6 624 71,0 999 80,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.